[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION AND ORDER OF REMAND
Having heard the parties regarding a motion for articulation and clarification, a motion for reargument and reconsideration, and a motion to open and set aside the judgment, the court 1) states that it found substantial evidence to support the arbitrator's finding and award of $225,000 as the value of plaintiff's injuries and damages; 2) finds that substantial evidence does not support arbitrator's finding of an insufficient basis upon which to calculate future workers' compensation benefits and credits; 3) adopted the interpretation and application of the law by the arbitrators in confirming all other portions of the finding and award; and denies the motion to open and set aside the judgment for the reason that an articulation does not result in a change in the judgment. CT Page 6850-N
The Court orders that the issue of the determination of the plaintiff's future workers' compensation benefits and credits be remanded to the arbitrators. A detailed articulation follows.
Clarance J. Jones, Judge